DETAILED ACTION
Claims 1-13 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
I. 35 U.S.C. 112
	Examiner agrees the current amendment overcomes the prior rejection under 35 U.S.C. 112, and the rejection is withdrawn. Examiner also withdraws previous interpretations under 35 U.S.C. 112(f) in view of the current amendment. 

II. 35 U.S.C. 102	
Applicant argues that Coste fails to teach a “range” where a port is placeable. See Remarks page 5. Applicant argues that the identified ports in [0064] are merely individual points which do not teach a range where a port is placeable. Examiner disagrees. Coste in [0064] identifies a triplet of port locations, i.e. more than one location where a port may enter. One of ordinary skill in the art would understand the broadest reasonable interpretation of a range to be generally a set of values. Therefore a triplet, three port locations, are a range of port locations. Furthermore,  if a collision is determined returns to the planning stage to select other port locations which were identified in [0052] when Coste identified admissible ports of entry. Therefore, even if a triplet, more than one single port entry location, the return to consult the identified admissible ports of entry would teach a further range of admissible port locations.  
	Applicant then argues that Coste fails to teach a port being placed on epithelial tissue, as applicant requires is required by the claim. Applicant argues that the simulated surgery of Coste has not epithelial tissue and therefore cannot meet the claim limitations. See Remarks Page 5. Examiner disagrees. The claim limitation recites “the information represents a port placement range where a port through which a surgical instrument reaching the target is placeable on the epithelial tissue”. Emphasis added. One of ordinary skill in the art would understand that this requires the port is location is where the surgical instrument is capable of being placed on the epithelial tissue. Coste clearly teaches in [0052] that admissible entry points are generally pointing outward and perpendicular to the skin. Additionally, Coste discloses in  [0061] Coste that admissible candidates are evaluated based on an angle between the tool and the skin. Therefore the ports taught by Coste are clearly capable of being placed on the skin, as required by the claim. At this time, all rejections under the prior art are maintained. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coste (US 2003/0109780). 
Regarding claim 1, Coste teaches: 
A medical image processing apparatus comprising: 
a display; (Coste, [0037] work station supplied display) and 
 5circuitry configured to: (Coste [0044] system hardware including processor with RAM)
 acquire volume data of a subject; (Coste [0050] data acquisition involves acquiring any data regarding a volume which is to be operated upon such as a portion of the patient’s body) 
 set a target to be placed inside the subject in 3D data based on the volume data; (Coste [0050] data acquisition involves acquiring any data regarding a volume which is to be operated upon such as a portion of the patient’s body, data regarding the robot and surgical tools. [0052] define admissible ports of entry into the defined volume  that allow introduction of robot arms or surgical tools) 
and 
visualize the 3D data to display an image and information on the display, wherein 10in the image, an epithelial tissue of the subject is not displayed, is transparent, or is semi-transparent, (Coste Figs 8 A and B, See also [0069] shows the simulation of a surgical procedure) and
 the information represents a port placement range where a port through which a surgical instrument reaching the target is inserted is placeable on the epithelial tissue.  (Coste Figs 8 A and B, See also [0069] shows the simulation of a surgical procedure. See also [0064] simulation is performed once suitable entry ports have been identified)

Regarding claim 2, Coste teaches: 
The medical image processing apparatus according to claim 1, wherein the circuitry is configured to: 
calculate the port placement range on the epithelial tissue; (Coste  [0052] define admissible ports of entry into the defined volume  that allow introduction of robot arms or surgical tools) and
 set a port to be placed on the epithelial tissue of the subject in a range of the port placement range.  (Coste  [0064] simulation is performed once suitable entry ports have been identified)

Regarding claim 3, Coste teaches: 
The medical image processing apparatus according to claim 1, wherein the circuitry is configured to:
 generate deformation information regarding deformation of the subject in a deformation simulation of the subject; (Coste [0082] model may include addition data such as body cavity insufflation model)  and
  25generate the 3D data based on the volume data and the deformation information.  (Coste [0082] model may include addition data such as body cavity insufflation model)  

Regarding claim 4, Coste teaches: 
The medical image processing apparatus according to claim 1, wherein the target includes a plurality of points or a region in the subject, (Coste [0050] data acquisition involves acquiring any data regarding a volume which is to be operated upon such as a portion of the patient’s body, data regarding the robot and surgical tools and
 the information includes information regarding at least one of an upper limit and a 30lower limit of an angle between the surgical instrument and the epithelial tissue at a position of the port.  (Coste [0056] criteria for port placement may include attack angles and dexterity parameters. See also [0061] criteria for port placement, admissible candidates that make too obtuse an angle between the tool and the skin may be eliminated) 

Regarding claim 5, Coste teaches: 
The medical image processing apparatus according to claim 1, wherein the port placement range is determined based on an organ on a path between the port where the surgical instrument is placed and the target.  (Coste [0057-58] criteria for port placement may relate to reachability from an admissible point to a target point, see also if the tool would pass through the lung on its way to the heart the admissible point would be eliminated)

Regarding claim 6, Coste teaches: 
The medical image processing apparatus according to claim 1, wherein at least one port is placed, and a plurality of surgical instruments are insertable into the at least one port.  (Coste [0052] define admissible ports of entry into the defined volume that allow introduction of robot arms or surgical tools)



Regarding claim 7, Coste teaches: 
The medical image processing apparatus according to claim 6, wherein 10the plurality of surgical instruments include a first surgical instrument and a second surgical instrument, and the port placement range is a range where the first surgical instrument is inserted and is determined based on a position where the second surgical instrument is placed in the subject.  (Coste [0061] a triplet combination of ports may be used to prevent collisions between robot arms (a first and a second surgical instruments) while maximizing the distance between the ports (position based on the position of another port))

Regarding claim 8, Coste teaches: 
The medical image processing apparatus according to claim 1, wherein a shaft portion of the surgical instrument has flexibility or includes a folding mechanism, and an angle of a distal end portion of the surgical instrument is adjustable.   (Coste [0043] manipulator arms have surgical end effectuator for treating tissue. See also [00115] robotic arm models include active manipulator links and joints which move during tissue treatment operation)

Regarding claim 9, Coste teaches: 
The medical image processing apparatus according to claim 1, wherein the surgical instrument is an end effector that is used for robotic surgery.  (Coste [0043] manipulator arms have surgical end effectuator for treating tissue)



Regarding claim 10, Coste teaches: 
The medical image processing apparatus according to claim 1, wherein the epithelial 25tissue of the subject is a tissue of a luminal surface of the subject.  (Coste [0081] segmentation includes distinguishing organ, bone, vessel and tissue structures)

Regarding claim 11, Coste teaches: 
A medical image processing method comprising: 
acquiring volume data of a subject; (Coste [0050] data acquisition involves acquiring any data regarding a volume which is to be operated upon such as a portion of the patient’s body) 
setting a target to be placed inside the subject in 3D data based on the volume data; (Coste [0050] data acquisition involves acquiring any data regarding a volume which is to be operated upon such as a portion of the patient’s body, data regarding the robot and surgical tools. [0052] define admissible ports of entry into the defined volume  that allow introduction of robot arms or surgical tools)   30and 
visualizing the 3D data to display an image and information on the display unit, wherein in the image, an epithelial tissue of the subject is not displayed, is transparent, or is 26semi-transparent, (Coste Figs 8 A and B, See also [0069] shows the simulation of a surgical procedure)  and
 the information represents a port placement range where a port through which a surgical instrument reaching the target is inserted is placeable on the epithelial tissue.  (Coste Figs 8 A and B, See also [0069] shows the simulation of a surgical procedure. See also [0064] simulation is performed once suitable entry ports have been identified)

Regarding claim 12, Coste teaches: 
A medical image processing system comprising:
 a display; (Coste, [0037] work station supplied display)  and 
circuitry configured to: (Coste [0044] system hardware including processor with RAM)
acquire volume data of a subject from a CT (Computed Tomography) scanner; (Coste [0050] data acquisition involves acquiring any data regarding a volume which is to be operated upon such as a portion of the patient’s body, data may include CT scan data) 
set a target to be placed inside the subject in 3D data based on the volume data; (Coste [0050] data acquisition involves acquiring any data regarding a volume which is to be operated upon such as a portion of the patient’s body, data regarding the robot and surgical tools. [0052] define admissible ports of entry into the defined volume  that allow introduction of robot arms or surgical tools) and 
 10visualize the 3D data to display an image and information on the display, wherein in the image, an epithelial tissue of the subject is not displayed, is transparent, or is semi-transparent, (Coste Figs 8 A and B, See also [0069] shows the simulation of a surgical procedure) and 
the information represents a port placement range where a port through which a 15surgical instrument reaching the target is inserted is placeable on the epithelial tissue.  (Coste Figs 8 A and B, See also [0069] shows the simulation of a surgical procedure. See also [0064] simulation is performed once suitable entry ports have been identified)




Regarding claim 13, Coste teaches: 
The medical image processing apparatus according to claim 2, wherein the circuitry is configured to: 
generate deformation information regarding deformation of the subject in a 20deformation simulation of the subject; (Coste [0082] model may include addition data such as body cavity insufflation model)   and 
generate the 3D data based on the volume data and the deformation information. (Coste [0082] model may include addition data such as body cavity insufflation model)  



Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666